  8:20-cr-00253-BCB-SMB Doc # 98 Filed: 09/21/21 Page 1 of 1 - Page ID # 174




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                   )
                                            )
                   Plaintiff,               )                8:20cr253
                                            )
      vs.                                   )
                                            )
JASON HICKEY and                            )                  ORDER
ALEJANDRO CAZARES,                          )
                                            )
                   Defendants.


       This matter is before the court on the Unopposed Motion to Continue Trial [97].
Counsel was recently appointed to represent the defendant and requires additional time
to review discovery. For good cause shown,

       IT IS ORDERED that the Unopposed Motion to Continue Trial [97] is granted, as
follows:

      1. The jury trial as to defendants, Jason Hickey and Alejandro Cazares, now
         set for September 28, 2021, is continued to November 30, 2021.

      2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of
         justice will be served by granting this continuance and outweigh the interests
         of the public and the defendant in a speedy trial. Any additional time arising as
         a result of the granting of this motion, that is, the time between today’s date
         and November 30, 2021, shall be deemed excludable time in any computation
         of time under the requirement of the Speedy Trial Act. Failure to grant a
         continuance would deny counsel the reasonable time necessary for effective
         preparation, taking into account the exercise of due diligence. 18 U.S.C. §
         3161(h)(7)(A) & (B)(iv).


      DATED: September 21, 2021.

                                        BY THE COURT:


                                        s/ Susan M. Bazis
                                        United States Magistrate Judge
